IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00264-CR

ADRIAN ANDRES RAMOS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-705-C1


                          MEMORANDUM OPINION


       The jury convicted Adrian Ramos of the offense of sexual assault, and the trial

court assessed punishment at three years confinement.         The trial court suspended

imposition of the confinement portion of the sentence and placed Ramos on community

supervision for five years. The State filed a motion to revoke alleging thirteen violations

of Ramos’s community supervision. The trial court held a hearing on the motion to

revoke, and Ramos pleaded true to eleven of the violations. The trial court found eleven
of the allegations to be true, revoked Ramos’s community supervision, and assessed

punishment at three years confinement. We affirm.

       Ramos’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Ramos of his right to submit a

response on his own behalf. Ramos did not file a response. Counsel's brief evidences a

professional evaluation of the record for error, and we conclude that counsel performed

the duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403,

407 (Tex. Crim. App. 2008).

       In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

       Counsel's request that he be allowed to withdraw from representation of Ramos is

granted. Additionally, counsel must send Ramos a copy of our decision, notify Ramos of

his right to file a pro se petition for discretionary review, and send this Court a letter


Ramos v. State                                                                         Page 2
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed November 27, 2019
Do not publish
[CR25]




Ramos v. State                                                         Page 3